t c memo united_states tax_court walter j piszczek petitioner v commissioner of internal revenue respondent docket no filed date ronald o w ylitalo for petitioner william f hammack for respondent p an airline pilot spent several years and substantial sums attempting to develop a wind-powered distillery for the production of ethanol for through p claimed research_and_experimentation deductions under sec_174 i r c in the amounts of dollar_figure dollar_figure and dollar_figure respectively r disallowed these deductions based on a determination that p did not expend these amounts in connection with a trade_or_business since p lacked a profit objective held p's wind-powered distillery activity was not profit motivated memorandum findings_of_fact and opinion laro judge walter j piszczek petitioned the court to redetermine deficiencies in his through federal income taxes an addition_to_tax and accuracy-related_penalties as follows deficiencies addition sec_6653 dollar_figure big_number big_number dollar_figure --- --- year penalties sec_6662 --- dollar_figure respondent reflected these determinations in a notice_of_deficiency issued to petitioner on date we must decide the following issues whether petitioner engaged in a windmill distillery activity with an actual and honest objective of making a profit we hold he did not whether petitioner is entitled to deduct certain other items in amounts greater than the amounts respondent determined were proper we hold he is not whether petitioner is liable for the addition_to_tax for negligence and accuracy-related_penalties for negligence determined by respondent we hold he is findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner resided in osceola wisconsin when he filed the petition in this case he was employed as a pilot for northwest airlines flying out of minneapolis minnesota during the years in issue osceola wisconsin is approximately miles from minneapolis minnesota petitioner conceived the idea of a wind-powered distillery in to produce ethanol an alcohol-based fuel in he began his efforts to construct such a distillery on a parcel of land across the road from his residence the only building permit petitioner has secured for the property in question is one which allows him to construct a single_family_residence petitioner has not sought permits from the bureau of alcohol_tobacco_and_firearms atf to produce alcohol atf has informed petitioner that he may not commence alcohol production without atf approval petitioner did not seek approval from the state of wisconsin to store ethanol fuel on his property despite being informed by a state inspector that approval was required for underground storage tanks such as the ones he was maintaining on his property petitioner has degrees in aeronautical engineering and law he attended but did not earn a degree from massachusetts institute of technology and was at one time employed as an engineer by the national aeronautics and space administration for the period through petitioner has reported minimal income and expenses approximating dollar_figure in connection with his windmill distillery activity he did not maintain a separate bank account for the activity petitioner sought to determine the economic viability of his windmill distillery approach to producing ethanol by preparing a series of calculations based on data drawn from government publications and other publicly available literature and by informally surveying local farmers about costs of distressed corn that he might use for feedstock he also attempted to grow jerusalem artichokes in order to test their viability as a possible alternate feedstock he concluded that with the proper facilities he could produce alcohol at a cost of dollar_figure per gallon petitioner never conducted any formal research as to the marketability of the product he hoped to produce or as to the cost and availability of necessary raw materials during the years petitioner worked on this project his duties as an airline pilot generally required him to work 1-to 2-weeks at a time and allowed him to be off work during alternating to 2-week periods petitioner's salary as a pilot for the years through was dollar_figure dollar_figure and dollar_figure respectively petitioner devoted significant amounts of time to his windmill distillery activity during the years in issue petitioner discussed his project with an architect but did not retain him because the architect considered the project too risky in petitioner had a patent lawyer conduct a patentability search relating to contoured objects such as airfoils the attorney advised him that there were several patents purportedly achieving similar results following that consultation in petitioner did not contact any patent lawyer through the end of the windmill distillery was not operational and had produced no alcohol for the years in issue petitioner reported no gross_income while claiming the following deductions related to his windmill distillery activity research development car truck expense depreciation dues publications insurance legal professional office expense allowable meals entertainment postage dollar_figure dollar_figure dollar_figure big_number --- --- --- big_number --- --- --- --- --- --- --- for through petitioner claimed business-related meal expenses in excess of employer reimbursements in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent allowed petitioner's meal expense deductions to the extent they were reimbursed respondent disallowed the excess_deductions for petitioner deducted eyeglass expense of dollar_figure and an attorney license fee of dollar_figure as unreimbursed employee business_expenses wind-powered distillery activity opinion the first issue for decision is whether petitioner is entitled to the deductions he claimed in through with respect to the wind-powered distillery project petitioner must prove respondent's determination was in error rule a 290_us_111 petitioner argues that he made the expenditures in connection with his trade_or_business of inventing and therefore sec_174 allows him to deduct them currently respondent argues that none of the deductions claimed are allowable since petitioner failed to establish that any of the expenditures were made in connection with a trade_or_business in litigation concerning earlier tax years petitioner was found to have carried on his windmill distillery activity without a profit objective piszczek v united_states aftr 2d ustc par big_number w d wis affd in part revd and remanded in part on unrelated issue by unpublished order aftr 2d ustc par big_number 7th cir petitioner has not substantially changed the way he conducts this activity so as to justify a contrary finding for the years in issue under sec_174 a taxpayer may deduct research or experimental expenditures to be eligible to claim this deduction the taxpayer must pay or incur the expenditures during the taxable_year in connection with his or her trade_or_business sec_174 furthermore sec_174 does not apply to expenses that are for acquiring or improving land or depreciable_property even though the land or property is to be used in connection with a research or experimentation activity sec_174 the supreme court in 416_us_500 clarified the meaning of the term in connection with his trade_or_business in snow the supreme court compared the in connection with his trade_or_business language of sec_174 with the in carrying_on_a_trade_or_business language of sec_162 emphasis added the latter section allows an immediate deduction for ordinary and necessary business_expenses the court concluded that in contrast with sec_162 sec_174 does not require that the taxpayer be currently producing or selling any product in order to claim a deduction following snow v commissioner supra this court has held that the trade_or_business requirement is not eliminated under sec_174 rather sec_174 requires that the taxpayer's activities be aimed at engaging in a trade_or_business at some point 83_tc_667 petitioner contends that he entered into the windmill distillery activity for profit and should therefore be allowed to deduct his expenditures currently respondent contends that petitioner lacked the necessary profit objective respondent further contends that even if petitioner engaged in the windmill distillery activity for profit his expenditures were to acquire or improve land or depreciable_property and therefore petitioner is not entitled to any deduction under sec_174 since we agree with respondent that petitioner did not engage in the activity for profit we do not reach the question whether petitioner's expenditures were to acquire or improve land or depreciable_property in determining whether an activity is engaged in for profit for purposes of sec_174 courts have found it helpful to consider the regulations issued and cases that have arisen under sec_183 see eg 962_f2d_973 10th cir affg brock v commissioner tcmemo_1989_641 781_f2d_724 9th cir affg tcmemo_1984_472 the sec_183 cases indicate that whether an individual engages in an activity for profit depends on whether he or she entertains an actual and honest profit objective in engaging in the activity the taxpayer's expectations do not have to be reasonable or realistic but simply honest 809_f2d_355 7th cir affg tcmemo_1985_523 whether a taxpayer conducts an activity with the requisite profit intent rests on the facts of the case 72_tc_411 affd without published opinion 647_f2d_170 9th cir a taxpayer's mere statement of intent is given less weight than the objective facts of the case burger v commissioner supra pincite in deciding whether an activity is engaged in for profit we may take into account the following nonexclusive factors the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his or her adviser the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer's history of income or losses in the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and the elements of personal pleasure or recreation sec_1_183-2 income_tax regs none of these factors is dispositive in and of itself and a decision does not rest on the number of factors satisfied golanty v commissioner supra pincite sec_1_183-2 income_tax regs in applying these factors in the context of sec_174 we are mindful that the taxpayer's current activities need only be aimed at enabling the taxpayer to engage in a trade_or_business at some time green v commissioner supra pincite with that focus in mind we will concentrate our analysis on the first five factors mentioned above and on factors eight and nine petitioner contends he is in the trade_or_business of being an inventor he argues therefore that the analysis of the preceding factors should somehow be made differently in his case however petitioner has submitted no evidence that he holds or has applied for any patents or that he has ever developed for profit any new device process or technology aside from the windmill distillery activity in issue here to prevail petitioner must demonstrate an honest objective to profit by developing his windmill distillery we turn to a review of the relevant factors manner in which the activity is conducted objective facts showing that a taxpayer carries on an activity in a businesslike manner indicate a profit objective sec_1_183-2 income_tax regs in several respects petitioner did not conduct his activity in a businesslike fashion the only evidence that petitioner ever attempted to investigate the potential profitability of the venture consists of a series of calculations he did at one point which indicated that under some circumstances it would be possible to produce alcohol for fuel at a cost of dollar_figure per gallon in years of increasingly heavy expenditures there is no indication petitioner revisited those calculations in light of what he had learned from his endeavors his investigation of costs for raw materials was sketchy and informal petitioner seems to have done little more than telephone a few local farmers at one point in this long-term project to find out the price at which distressed corn was then selling though costs of competing fuels were constantly fluctuating petitioner seems to have been indifferent to the realities of the marketplace petitioner did not secure any of the required permits for the type of building he was constructing or the type of operation he was conducting petitioner did not even take the minimal step of maintaining a separate bank account for this activity this factor does not support a conclusion that petitioner's activity was profit motivated expertise of petitioner we consider the expertise of petitioner and the professionals he consulted with respect to the technology he sought to develop and with respect to his prospects for doing so profitably sec_1_183-2 income_tax regs see underwood v commissioner tcmemo_1989_625 burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir petitioner had some relevant engineering experience but he lacked the expertise he would need to turn a workable device into a commercially viable venture he did not consult with professional advisers who would have been able to fill in the gaps in his knowledge this factor does not support a conclusion that petitioner's activity was profit motivated time and effort spent in conducting the activity the fact that a taxpayer devotes much of his or her own time to an activity may indicate a profit objective if the activity does not have a substantial element of recreation the failure of a taxpayer to devote substantial time to an activity may weigh against a profit objective unless for example the taxpayer employs capable personnel to conduct the activity in his or her stead sec_1_183-2 income_tax regs as an airline pilot working to 2-weeks on and then to 2-weeks off petitioner had substantial blocks of time available to devote to his windmill distillery activity he testified that at certain points he tried to spend to hours a week on the project although he did not state how much time he actually spent at certain points he retained construction crews and other workmen whose activities he oversaw overall it appears petitioner devoted significant amounts of time and energy to his project this factor supports a conclusion that petitioner's activity was profit motivated expectation that the assets will appreciate in value the term profit includes the appreciation in the value of assets used in an activity sec_1_183-2 income_tax regs petitioner has not established that he expected the assets he used or created to increase in value so as to produce an overall profit this factor does not support a conclusion that petitioner's activity was profit motivated taxpayer's success in similar or dissimilar activities although an activity is unprofitable we may take into account whether the taxpayer previously converted similar activities from unprofitable to profitable enterprises sec_1_183-2 income_tax regs there is no evidence petitioner had previously engaged in the business of developing or profitably exploiting new technologies of the sort involved in this matter this factor does not support a conclusion that petitioner's activity was profit motivated financial status of taxpayer and elements of personal pleasure substantial income from sources other than an activity particularly if the activity's losses generated substantial tax benefits may indicate that the activity is not engaged in for profit this is especially true where there are personal or recreational elements involved sec_1_183-2 and income_tax regs petitioner's average salary as a pilot for the period was over dollar_figure during the first years of the project petitioner's outlays were approximately dollar_figure a year approximately percent of his earnings for the years in issue this is not out of line with what a person in petitioner's income bracket might spend on a hobby or recreational activity petitioner was driven more by a desire to satisfy his intellectual curiosity and to vindicate his theories than by the potential for deriving a profit thus there is a considerable element of personal pleasure or satisfaction in petitioner's efforts these factors do not support a conclusion that petitioner's activity was profit motivated conclusion on the basis of our discussion above we conclude that petitioner engaged in his windmill distillery activity without an actual and honest objective of making a profit in light of our conclusion that taxpayer did not have sufficient profit_motive to satisfy the requirements of sec_174 we also conclude he did not meet the requirements of sec_162 and may not deduct amounts he claimed as ordinary and necessary business_expenses in connection with his windmill distillery activity other disallowed deductions additions to tax and penalties petitioner presented no evidence at trial and made no arguments in his brief with respect to respondent's disallowance of deductions for meal expenses eyeglasses and the attorney licensing fees similarly at trial and on brief petitioner did not address the addition_to_tax for negligence or the and accuracy-related negligence penalties the burden_of_proof is on petitioner to show that respondent's determinations set forth in her notice_of_deficiency are incorrect rule a welch v helvering u s pincite petitioner has not met his burden with respect to these issues accordingly we affirm respondent's determinations decision will be entered for respondent
